—In an *498action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated February 10, 1997, as granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is denied.
The deposition of the plaintiff Lisa M. Paladino, who was the sole person to witness all of the events leading up to her injuries, has not yet taken place. Therefore, granting summary judgment in the plaintiffs’ favor was premature (see, Darling v Solomon, 227 AD2d 851; Viti v Franklin Gen. Hosp., 190 AD2d 790).
In light of our determination, we need not reach the parties’ remaining contentions. Bracken, J. P., Copertino, Thompson and Luciano, JJ., concur.